 


109 HR 4344 IH: Student Health Assessment Act of 2005
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4344 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a demonstration program to provide comprehensive health assessments for students. 
 
 
1.Short titleThis Act may be cited as the Student Health Assessment Act of 2005. 
2.Program authorized 
(a)In GeneralThe Secretary is authorized to provide grants to 10 local educational agencies to develop and complete comprehensive health assessments for students. 
(b)SelectionTo ensure a broad sample of students across the Nation, the Secretary shall take into consideration school size, socioeconomic status and ethnic composition of students, and location when awarding grants under this Act. 
(c)EligibilityTo be eligible to receive a grant under this Act, a local educational agency shall— 
(1)submit an application to the Secretary at such time and in such form and manner as the Secretary may reasonably require; and 
(2)provide an assurance that the agency will strongly encourage parents of students who attend schools served by such agency to allow their child to participate in a comprehensive health assessment. 
3.Assessments 
(a)In GeneralA local educational agency that receives a grant award under this Act shall— 
(1)notify parents, through the use of written notification, public meetings, and electronic and broadcast media, of the availability and benefit of a comprehensive health assessment; 
(2)assist parents who qualify to apply for the State Children’s Health Insurance Program established under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.); and 
(3)facilitate or provide a comprehensive health assessment described in subsection (b) to each participating student. 
(b)Assessment 
(1)ChecklistThe Secretary of Education, in consultation with the Secretary of Health and Human Services, shall develop a checklist for local educational agencies to provide physicians or health care workers authorized to conduct comprehensive health assessments. 
(2)AssessmentEach assessment shall be performed by an authorized physician or health care provider, chosen by the parents and authorized to participate in the program by the local educational agency, and shall include— 
(A)a physical evaluation; and 
(B)a psycho-social evaluation. 
(c)ResultsThe local educational agency shall— 
(1)upon request, make available the results of each health assessment to the parents of participating children; and 
(2)consolidate statistical information, without including individually identifiable information, to the Secretary not later than 6 months after each year of participation. 
(d)ReportNot later than one year after funds are distributed under this Act, the Secretary shall submit a report to Congress that includes, at a minimum, the following information: 
(1)ParticipationParticipation of students, including the socioeconomic, ethnic, and geographic location of students and the size of participating schools. 
(2)SCHIP enrolleesThe number of new enrollees of the State Children’s Health Insurance Program resulting from implementation of this Act. 
(3)Health problemsStatistical breakdown of the number and types of health problems detected through assessments conducted under this Act. 
(4)ReferralsThe number of physical and psychological referrals made resulting from the health assessments conducted pursuant to this Act. 
4.Rules and regulationsThe Secretary shall promulgate such rules and regulations as are necessary to carry out this Act and to ensure confidentiality regarding health assessment information. 
5.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for each of fiscal years 2007 through 2012. 
 
